Title: To John Adams from Timothy Pickering, 3 August 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Augt. 3. 1798.

I have just received notice of the death of Colo. Innes, and that his remains are to be interred this forenoon. By the mail of to-morrow I will send a commission for your signature for the gentleman you shall be pleased to name for his successor.
The inclosed letter from Colo. Spencer with the address of Columbia and the neighbouring towns in the northwestern territory, I received this morning.
This moment I have opened a letter from Mr. Gerry, dated the 13th of May, of which I inclose a copy. The dispatches he refers to are chiefly in cypher, and cannot be prepared for this day’s post: but one of the three papers, I see, contains Talleyrand’s letter to him of April 3d, and Mr. Gerry’s answer, which he sent to you: The other papers are his letter to me dated May 12th covering his letter to Talleyrand of April 20.
I have the honor to be / with great respect, / sir yr. most obt. servt.

Timothy Pickering